Title: To Thomas Jefferson from James Monroe, 23 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 23. March 1801.

My present and past employments have made me acquainted with many deserving men whose demands I cannot resist to make themselves & their views known to you. I must mention several at present with whom I stand in that predicamt. lest by withholding their pretentions longer, a reliance on me for that service might possibly expose them to injury.  David Gelston of New Yk. wod. be happy to accept the collectorship of that city shod. it become vacant. He was a firm patriot in our revolution. I knew him in 1784. when he was a Senator of that State, which office he has generally held since, as I believe he did for several years before. He was always a republican and a bold supporter of the cause when it was most dangerous to support it. He is a merchant who trades within his capital, of respectable abilities and unimpeachable integrity. I became acquainted with him the year you went to France in a trip to fort Stanwix with Govr. Clinton himself & others. Govr. Clinton and I presume many others will write in his favor if necessary.  William Lee of Boston lately nominated by Mr. Adams consul to Marseilles. He is a sensible deserving man, sound in his principles and amiable in his manners. He was nominated reluctantly by Mr. Adams at the instance of Mr. Gerry, who put him at a post where he cod. do nothing. He wishes to be brot. more into the busy world, as he has a family dependant on his industry & success. He is the person who brought Pichons pamphlets wh. gave occasion for so much noise & scandal at the time. That transaction has been explained much to his honor, and his conduct since has justified the good opinion I formed of him in Paris.
Mr. Forbes of New Yk. formerly Mass: had a letter from me to you. He likewise was nominated by Mr. Adams to some port in France. I think him an honest man, of good understanding, and worthy attention. Tho’ friendly to Mr. Adams’s admn. yet he was disliked by him & those under him for his liberality.  I enclosed to Mr. Madison Mr Skipwiths letter to me mentioning his & the wish of Joel Barlow for  employment. They are both known to you.  I hinted to you I was persuaded Mr. Ervine wod. be gratified with some employment abroad wh. wod. enable him to advance his own fame in support of yr. admn. I have the highest opinion of his honor, his principles, & merit. His pretentions are moderate, and altho he wod. like some diplomatic agency, such as chargé des affrs. or even secry.ship at London or Paris, yet he wod. act as consul genl. to London. His delicacy wod. not permit me to penetrate so far into this as, was necessary to explain correctly his views. You are doubtless informd of his standing at Boston, and what his pretentions growing out of it are. I think I mentioned Mr. Prevost, Mr. Beckly & some characters in this State in a former letter.
sincerely I am dear Sir yr. friend & servt

Jas. Monroe

